In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-18-00143-CV

JAMES H. WATSON AND OTHERS                   §    On Appeal from the 153rd District
SIMILARLY SITUATED, Appellant                     Court

                                             §    of Tarrant County (153-278080-15)
V.
                                             §    September 19, 2019
CITY OF SOUTHLAKE, Appellee                  §    Opinion by Justice Birdwell

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s order. It is ordered that the order of the trial court is

affirmed.

      It is further ordered that James H. Watson shall pay all of the costs of this

appeal, for which let execution issue.


                                         SECOND DISTRICT COURT OF APPEALS


                                         By /s/ Wade Birdwell
                                            Justice Wade Birdwell